Case 2:19-cv-03515-DRH-AYS Document 46 Filed 08/13/21 Page 1 of 2 PageID #: 231




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------X
 TRUSTEES OF THE BUILDING TRADES
 EDUCATIONAL BENEFIT FUND, THE
 BUILDING TRADES ANNUITY BENEFIT
 FUND, BUILDING TRADES WELFARE
 BENEFIT FUND and THE ELECTRICIAN’S
 RETIREMENT FUND,
                                     Plaintiffs,                    ORDER ADOPTING REPORT
                                                                    AND RECOMMENDATIONS
  - against -                                                       2:19-cv-3515 (DRH) (AYS)
 ROMERO ELECTRIC LLC and JUAN
 CARLOS ROMERO, Individually,
                                       Defendants.
 ---------------------------------------------------------------X

 HURLEY, Senior District Judge:

         Presently before the Court is the Report and Recommendation of Magistrate

 Judge Anne Y. Shields, dated July 19, 2021 (the “R&R” [DE 44]), recommending that

 the Court grant the captioned Plaintiffs’ motion for default judgment and award

 Plaintiffs $887,353.61 in damages. Judge Shields concluded that (1) Defendants’

 willful failure to defend the action following their former counsel’s withdrawal on

 October 7, 2020 justified striking their answer and granting Plaintiffs’ default

 judgment, (2) Plaintiffs’ allegations established Defendants’ liability under the

 Employment Retirement Income Security Act (“ERISA”) and the Labor Management

 Relations Act of 1947 (“LMRA”), and (3) Plaintiffs demonstrated (a) unpaid

 contributions in the amount of $643,741.73, (b) entitlement to pre-judgment interest

 thereon in the amount of $100,058.00, (c) liquidated damages in the amount equal of

 $128,748.23, (d) audit fees in the amount of $8,975.79, (e) attorney’s fees in the



                                                   Page 1 of 2
Case 2:19-cv-03515-DRH-AYS Document 46 Filed 08/13/21 Page 2 of 2 PageID #: 232




 amount of $5,220.00, and (f) costs in the amount of $609.75 – for a total damages

 award of $887,353.61.

        More than fourteen (14) days have passed since service of the R&R and no

 objections have been filed. Pursuant to 28 U.S.C. § 636(b) and Federal Rule Civil

 Procedure 72, this Court has reviewed the R&R for clear error. Having found no clear

 error, the Court concurs in both the R&R’s reasoning and its result. The Court adds

 that post-judgment interest at the federal rate is “mandatory” under 28 U.S.C.

 § 1961(a) and accrues from the date of the entry of judgment until Defendant has

 satisfied the judgment. Tru-Art Sign Co. v. Local 137 Sheet Metal Workers Int’l Ass’n,

 852 F.3d 217, 223 (2d Cir. 2017). Accordingly, for the reasons stated in Judge Shields’

 R&R,

        IT IS HEREBY ORDERED that Plaintiffs’ motion for default judgment is

 granted, and Plaintiffs are awarded (i) unpaid contributions in the amount of

 $643,741.73, (ii) pre-judgment interest thereon in the amount of $100,058.00,

 (iii) liquidated damages in the amount equal of $128,748.23, (iv) audit fees in the

 amount of $8,975.79, (v) attorney’s fees in the amount of $5,220.00, and (vi) costs in

 the amount of $609.75 – for a total damages award of $887,353.50 – and

 (vii) post-judgment interest at the federal rate.

        The Clerk of Court is respectfully directed to enter judgment accordingly and

 to terminate the action.

 SO ORDERED.

 Dated: Central Islip, New York                 s/ Denis R. Hurley
        August 13, 2021                         Denis R. Hurley
                                                United States District Judge


                                       Page 2 of 2
